Citation Nr: 0619331	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, namely, degenerative disc disease.

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for pulmonary 
hypertension, to include as secondary to service connected 
lupus erythematosus.  

4.  Entitlement to an initial evaluation in excess of 50 
percent for depression.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for a gastrointestinal disability.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.  

7.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.  
8.  Entitlement to an increased evaluation for 
costochondritis, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to May 
1992, to include service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for depression with a 30 percent evaluation, for a right knee 
disability with a 10 percent evaluation, and for irritable 
bowel syndrome/duodenitis with a 10 percent evaluation.  All 
grants of service connection were effective March 10, 2003.  
This rating decision also continued the 10 percent evaluation 
of a left knee disability and a noncompensable evaluation of 
costochondritis.  Finally, the September 2003 RO decision 
denied service connection for low back strain, a respiratory 
condition, claimed as caused by Gulf War syndrome, and 
pulmonary hypertension.  

The veteran testified before the undersigned in a 
videoconference hearing in August 2004.  A transcript of that 
hearing is of record.  

In January 2005 the Board remanded the issues listed on the 
front page of this decision, as well as the issue of 
entitlement to service connection for lupus erythematosus, 
for further development.  A November 2005 RO decision granted 
service connection for lupus erythematosus, and that issue is 
no longer in appellate status.  The January 2005 remand did 
not address the issue of entitlement to a compensable 
evaluation for costochondritis.  There is no document in the 
record, or testimony in the hearing transcript, indicating 
that the veteran has withdrawn this issue, thus, the issue 
remains in appellate status.  38 C.F.R. § 20.204 (2005).  

The issues of entitlement to service connection for a 
respiratory disorder, to include as due to an undiagnosed 
illness, and entitlement to an initial evaluation in excess 
of 10 percent for a gastrointestinal disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Degenerative disc disease in the lumbar spine was not 
demonstrated within a year of separation from service and has 
not been shown by competent medical evidence to be 
etiologically related to service.  

2.  Pulmonary hypertension is as likely as not the result of 
service connected lupus erythematosus.  

3.  The veteran's depression is manifested by deficiencies in 
the areas of work, family relations, and mood.  

4.  The right knee disability is manifested by pain free 
flexion from 0 to 80 degrees, with pain from 80 to 115 
degrees, with no findings of subluxation or instability, and 
no X-ray evidence of arthritis.  

5.  The left knee disability is manifested by range of motion 
from 0 to 84 degrees, with pain, but not by subluxation, 
instability, or X-ray evidence of arthritis.    

6.  Costochondritis is manifested by pain on sneezing, 
coughing, and blowing the nose.  


CONCLUSIONS OF LAW

1.  A current low back condition, namely degenerative disc 
disease, was not incurred in or aggravated by service, nor 
may such in-service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.  Pulmonary hypertension is the proximate result of service 
connected lupus erythematosus.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).  

3.  The criteria for a schedular evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2005).  

4.  The criteria for an initial evaluation in excess of 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5256-
5262 (2005).  

5.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2005).  

6.  The criteria for a compensable evaluation for 
costochondritis have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5319 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

March 2003 and January 2005 VCAA letters informed the veteran 
of what information and evidence was necessary to establish 
service connection and increased evaluations for her claimed 
disabilities.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the March 2003 
VCAA letter asked the veteran to, "send us any medical 
reports you have."  Thus, she was adequately advised to 
submit any evidence in her possession pertinent to the claims 
on appeal.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial denial in this case.  However, the 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The November 
2005 SSOC readjudicated the claims on appeal by considering 
the claims based on all the evidence of record.  While the 
November 2005 SSOC did not address the issue of an increased 
evaluation for costochondritis, the Board notes that complete 
notice as to this issue was provided in the March 2003 VCAA 
letter and that this issue was readjudicated in the January 
2004 SSOC.  These readjudications acted to remedy any timing 
defect in regard to the VCAA notice.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate her 
claims for service connection, but she was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  

As the Board concludes below that the preponderance of the 
evidence is against the claim for service connection for a 
low back condition, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  In regard to the grant of service connection 
for pulmonary hypertension, the veteran is not prejudiced by 
lack of notice regarding the disability rating or effective 
date as these are not being set in this decision, but will be 
set in a future rating decision.

In regard to the claims for increased initial evaluations, in 
Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson.  

In regard to the claims for increased evaluations, service 
connection has already been established and the veteran is 
seeking increased evaluations, thus, the first three 
Dingess/Hartman notice elements have been satisfied.  As 
discussed above, the veteran has been provided notice in 
regard to degree of her service connected disabilities, thus 
satisfying the fourth element.  While the veteran has not 
specifically been provided notice in regard to the fifth 
element, notice as to the assignment of an effective date is 
not required because, as will be discussed below, the claims 
are being denied and no effective dates are being set.  The 
veteran is thus not prejudiced by the lack of this element of 
notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
outpatient treatment records have been associated with the 
claims file.  In addition, the veteran was afforded VA 
examinations in June 1992, April 1996, July 1997, May 2003, 
and January, October, and November 2005 to evaluate her 
disabilities.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

III.  Low Back Condition

Service medical records reflect a pulled back muscle with a 
diagnosis of muscle strain in May 1988 and complaints of low 
back pain in August 1988.  The March 1992 separation 
examination did not indicate any back problems.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

In this case, the criterion of a current disability is 
clearly met as the January and November 2005 VA examinations 
included diagnoses of degenerative disc disease of L4-5 and 
L5-S1 and VA outpatient treatment records from February 1995 
to October 2005 and private treatment records from April 1998 
to February 2000 include complaints regarding and treatment 
for low back pain.  The second criterion is also satisfied in 
this case, as the veteran's service medical records do 
indicate treatment for low back pain in service.  

The Board acknowledges that a November 2003 VA outpatient 
treatment report can be read as a report of continuity of 
symptomatology of low back pain since service.  Such a 
history, however, is not sufficient to establish a link 
between current disability and service.  Duenas v. Principi, 
18 Vet. App. 512 (2004).  

Despite the foregoing, service connection must be denied as 
there is no medical evidence of a nexus between current 
degenerative disc disease and service.  Neither the 
outpatient treatment records regarding the low back nor the 
January 2005 VA examination include an opinion as to etiology 
of the veteran's condition.  Further, the November 2005 VA 
examiner specifically opined that degenerative disc disease 
was less likely than not a result of military service.  This 
opinion was based on examination and thorough review of the 
claims file.  

At the August 2004 Travel Board hearing, the veteran's 
representative argued that the low back condition was the 
result of lupus.  However, there is no medical opinion 
establishing a nexus between lupus and low back pain.  In 
addition, the veteran herself has made the claim of service 
connection, however, as laypersons neither the veteran nor 
her representative are competent to express an opinion as to 
medical causation of degenerative disc disease, as neither 
has claimed, nor shown, that he or she is a medical expert, 
capable of rendering medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The earliest radiological evidence of 
degenerative changes in the lumbar spine is from June 2003.  
In the absence of medical evidence that the veteran's 
degenerative disc disease in the lumbar spine was present 
within one year from separation, the Board cannot entertain a 
grant of service connection on a presumptive basis.  

Thus, in the absence of any medical evidence of a nexus 
between the current low back condition and service or X-ray 
evidence of degenerative disc disease within a year of 
separation, the claim must be denied on both direct and 
presumptive bases.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Pulmonary Hypertension

Service medical records are silent in regard to complaints 
of, or treatment for, pulmonary hypertension.  At her 
separation examination in March 1992 the veteran denied heart 
trouble.  

Secondary service connection is available where a service 
connected disability directly caused another disability and 
where a service connected disability has aggravated a non-
service connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310 (2005).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The veteran in this case has a current diagnosis of pulmonary 
hypertension, as reflected in the January and October 2005 VA 
examinations.  The Board acknowledges that February and 
November 2004 and August 2005 VA outpatient treatment reports 
indicate normal pulmonary function tests (PFTs) and a finding 
of no evidence of pulmonary hypertension.  In addition, a 
January 2005 chest X-ray found no evidence of cardiopulmonary 
disease and August 2005 radiological testing revealed 
negative heart and lungs and no chronic thromboembolic 
disease.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Moreover, the Court has expressly 
declined to adopt a "treating physician rule" which would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  
Guerrieri v. Brown, 4 Vet. App. 467, 471-473 (1993).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

Despite the conflicting diagnoses regarding the presence of 
current pulmonary hypertension, both VA examiners thoroughly 
reviewed the claims file and examined the veteran before 
rendering their diagnoses.  Specifically, the October 2005 VA 
examiner discussed an October 2005 echocardiogram which 
revealed borderline results and the August 2005 PFTs 
mentioned above before diagnosing pulmonary hypertension.  
Thus, resolving all doubt in favor of the veteran, the Board 
finds that the criterion of a current diagnosis of pulmonary 
hypertension is met.  

The January 2005 VA examiner opined that the veteran's 
symptoms of lupus erythematosus dated back to her time in 
service and opined that pulmonary hypertension resulted as a 
complication of this service connected condition.  In 
discussing the veteran's medical history, the October 2005 VA 
examination report also describes pulmonary hypertension as a 
clinical manifestation of lupus erythematosus.  The most 
recent VA examiner also commented that it was as likely as 
not that the veteran's symptoms dated back to onset during 
service.  It is unclear whether this opinion refers only to 
the diagnosis of lupus erythematosus, or also to pulmonary 
hypertension.  

As there is competent medical evidence of current pulmonary 
hypertension, and competent medical opinions that this is a 
manifestation of the veteran's service connected lupus 
erythematosus, the Board finds that service connection is 
warranted.  

Resolving reasonable doubt in the veteran's favor the Board 
concludes that service connection is warranted for pulmonary 
hypertension as secondary to service connected lupus 
erythematosus.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

IV.  Depression

Despite the higher evaluation established in November 2005, 
the veteran has not been awarded the highest possible 
evaluation.  As a result, she is presumed to be seeking the 
maximum possible evaluation and her claim remains in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Depression is evaluated as 50 percent disabling under 
Diagnostic Code 9434.  38 C.F.R. § 4.130, Diagnostic Code 
9434.  This diagnostic code rates depression according to the 
General Rating Formula for Mental Disorders.  According to 
this formula, a 50 percent evaluation is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

VA outpatient treatment records from February 2003 to October 
2005 show treatment for depression.  These records describe 
the veteran's affect as anxious, irritable, tearful and 
dysphoric and mood as dysthymic and depressed.  A May 2004 
treatment report described major depressive disorder as 
moderate to severe and assigned a GAF score of 55.  A 
December 2004 treatment report continued the diagnosis of 
moderate to severe major depressive disorder, and assigned a 
GAF score of 50.  

In August 2004 the veteran submitted letters from family 
members, co-workers, and friends, which described her as 
depressed and having anger outbursts at work, conflicts with 
other employees, and mood swings.  One letter from a Ms. M. 
indicated that the veteran's son came to live with her family 
for 3 months shortly after the veteran returned from service, 
because the veteran did not have the energy or patience to 
raise a young child.  The veteran subsequently decided it 
would be in her son's best interest to be adopted by a family 
member.  

At the August 2004 videoconference hearing the veteran 
testified that she had a number of emotional problems and 
could not keep herself under control.  She stated that she 
became aggressive at work if things were out of order.  She 
described daily thoughts of suicide, with no plans or 
intentions.  The veteran's friend and roommate testified that 
the veteran was very irritable, discussed thoughts of 
suicide, and had panic attacks.    

At VA psychiatric examination in January 2005, the veteran 
reported experiencing anxiety, panic attacks, and 
irritability.  She stated that she worked in a car dealership 
in shipping and receiving, which she described as stressful, 
and stated that she had frequent conflicts with other 
employees and anger outbursts.  She reported variability in 
her grooming and other activities of daily living, but that 
she did perform these activities independently.  

Mental status examination revealed the veteran to be alert 
and oriented with adequate insight.  Affect was tearful and 
blunted.  Response latencies, attention, and concentration 
were within normal limits.  The veteran was logical and goal 
directed during the interview, and reported severe dysphoria, 
daily crying, variable appetite and sleep, anergia, 
anhedonia, social withdrawal, feelings of guilt, 
hopelessness, and helplessness, and loss of libido.  She had 
no suicidal or homicidal ideation, and there was no evidence 
of disorder in thought process or content.  She did state 
that she occasionally heard a voice which she could not make 
out, but that she did not believe this was a real experience.  
Eye contact was poor, speech was pressured without 
grandiosity, and there were no tics or odd motor behaviors.    

The diagnosis was major depressive disorder, recurrent, 
severe, panic disorder, and anxiety disorder, not otherwise 
specified.  A GAF of 40 was assigned.  The examiner commented 
that the veteran's most debilitating problem was depression, 
which resulted in severe impairment in social functioning and 
moderate to severe impairment in occupational functioning.  
The examiner described the overall level of disability as 
severe.  

The evidence of record demonstrates deficiencies in work, 
family relations, and mood, thus, the Board finds that a 70 
percent evaluation for depression is warranted.  In this 
regard, the record reflects consistent difficulties with 
anger outbursts and conflicts with other employees at work, 
irritability in her relationship with her roommate, the 
decision to give her child for adoption due to depression, 
and dysthymic and depressed mood.  The December 2004 GAF of 
50 reflects serious impairment in social, occupational, or 
school functioning.  The most recent GAF score of 40 reflects 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2006)

Because the veteran has impairments in at least three of the 
six areas needed for a 70 percent evaluation, the Board finds 
that her symptoms approximate the criteria for that 
evaluation.  38 C.F.R. §§ 4.7, 4.21.  Her symptoms appear to 
have been about the same throughout the period since the 
grant of service connection.  Therefore the 70 percent 
evaluation is warranted effective from the date of service 
connection. 

Despite difficulty, the veteran has been able to maintain 
employment throughout the period since the grant of service 
connection.  She has also been able to maintain a 
relationship with her roommate.  Thus, the record does not 
show that depression causes total occupational and social 
impairment.  Therefore, a 100 percent rating is not warranted 
for any period since the effective date of service 
connection.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The record does not reflect any, let alone frequent, 
hospitalization for depression since the grant of service 
connection.  While the veteran has had problems, including 
missed time, at work, the record reflects that she has 
maintained employment; the 70 percent rating contemplates 
severe occupational impairment, and has not reported specific 
loss of income from lost work.  Marked interference in 
employment has not been shown.  Thus, referral for an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321.  

V.  Right Knee

The right knee disability is evaluated as 10 percent 
disabling under Diagnostic Code 5299-5259.  Diagnostic Code 
5259 provides a maximum evaluation of 10 percent for 
symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2005).  Because the veteran is 
in receipt of the maximum rating under this diagnostic code, 
it is not for application, however, the Board can consider 
evaluating the disability under other diagnostic codes.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic 
Code should be upheld if supported by explanation and 
evidence).  

VA outpatient treatment records include a May 2003 X-ray of 
the right knee which revealed cartilage spaces to be normal 
with no osteoarthritic changes.  There was no fracture, 
destructive process, or joint effusion.  The impression was 
that the right knee was within normal limits.  

The veteran underwent VA examination of both knees in 
November 2005.  The veteran complained of constant, severe 
pain, with stiffness.  She denied swelling, heat, redness, or 
locking.  Flexion of the right knee was pain free to 80 
degrees, with pain from 80 to 115 degrees.  Extension was to 
0 degrees without pain.  The right knee was stable, with 
negative anterior and posterior drawer signs, varus and 
valgus laxity, and negative Lachman's and McMurray's tests.  
There was crepitus in the right knee.  

The examiner reviewed the claims file and noted that the May 
2003 X-ray showed a normal right knee, but that a June 2005 
MRI indicated degenerative joint disease of both knees with 
degeneration of the medial menisci bilaterally with no tears.  
The diagnosis was degenerative joint disease of the bilateral 
knees and degenerative disc disease of the medial menisci 
bilaterally without tears.  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a knee disability may 
receive separate ratings under diagnostic codes evaluating 
instability (Diagnostic Codes 5257, 5262, and 5263) and those 
evaluating range of motion (Diagnostic Codes 5003, 5010, 
5256, 5260, and 5261).  VAOPGCPREC 23-97 (1997) (holding that 
a veteran who has arthritis with restricted motion and 
instability in the knee may receive separate ratings for each 
set of symptomatology under different diagnostic codes); see 
also VAOPGCPREC 9-98 (1998) (holding that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and the knee also exhibits limitation of motion, 
consideration should be given to assigning a separate rating 
based on painful motion under 38 C.F.R. §§ 4.40, 4.45, 4.59).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

The Rating Schedule provides for ratings of 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
45, 30, or 15 degrees, respectively, and for ratings of 10, 
20, 30, 40, or 50 percent for limitation of extension of the 
leg to 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The medical evidence does not demonstrate that the veteran's 
right knee disability warrants an increased initial 
evaluation.  In this regard, the evidence demonstrates no 
ankylosis, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage with frequent episodes of 
"locking" pain and effusion into the joint, or malunion or 
nonunion of the tibia and fibula.  Thus, a higher evaluation 
under any of the diagnostic codes evaluating these 
disabilities is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5262.  

A higher evaluation is also not warranted based on limitation 
of motion as an evaluation in excess of 10 percent requires 
flexion limited to at least 30 degrees and extension limited 
to at least 15 degrees, however, the veteran had pain free 
range of motion from 0 to 80 degrees.  Thus, a higher 
evaluation under the diagnostic codes evaluating limitation 
of motion is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  

In terms of functional impairment, the VA examiner 
specifically indicated that the range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Thus, an evaluation in 
excess of 10 percent on the basis of the DeLuca factors is 
not warranted.  38 C.F.R. §§ 4.40, 4.45.  

While the November 2005 VA examination noted MRI findings of 
degenerative changes in the right knee, the May 2003 X-ray 
indicated a normal right knee and there has been no more 
recent X-ray evidence demonstrating arthritis in the right 
knee.  Diagnostic Code 5003 evaluates degenerative arthritis 
established by X-ray findings.  In the absence of X-ray 
evidence of degenerative arthritis, this diagnostic code is 
not for application and a higher evaluation on the basis of 
degenerative joint disease in the right knee is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In any event, the 10 percent evaluation under Diagnostic Code 
5259 contemplates all symptoms of the right knee disability, 
including painful motion as would result from arthritis.  
Thus, as the veteran is being compensated for this aspect of 
her disability, separate evaluation is not in order.  
38 C.F.R. § 4.14.  

The record does not reflect that the veteran's right knee 
disability has required any, let alone frequent, periods of 
hospitalization since the grant of service connection, and, 
as she has maintained employment, marked interference with 
employment has not been shown.  Therefore, referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for a 
schedular rating in excess of 10 percent for the right knee 
disability.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



VI.  Left Knee

The veteran was initially granted service connection for a 
left knee disability in January 1993.  In February 2003 she 
filed a claim for an increased evaluation of this disability.  

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995); 38 C.F.R. § 4.1.  However, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The veteran's left knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5299-5258.  
Diagnostic Code 5258 provides a 20 percent evaluation for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  The veteran's left knee 
disability is assigned a 10 percent evaluation by analogy.  
38 C.F.R. § 4.20.  

VA outpatient treatment records reflect complaints regarding 
and treatment for left knee pain.  

At VA examination in May 2003 the veteran complained of pain 
and popping in the left knee.  She was wearing a neoprene 
knee sleeve at the examination.  Examination revealed scars 
from in-service knee surgery.  There was reproducible lateral 
joint line tenderness with some pain with patellofemoral 
grind.  She had 0 to 130 degrees of flexion with no varus, 
valgus, anterior, or posterior instability.  There was no 
significant effusion and motor strength was mildly weak at 
4+/5.  The assessment was chronic knee pain with range of 
motion and weakness as well as fatigability.  A May 2003 X-
ray indicates normal cartilage spaces with no osteoarthritic 
changes, and no fracture, destructive process, or joint 
effusion.  

At VA examination in November 2005 the veteran complained of 
constant, severe pain in the left knee with stiffness.  She 
denied swelling, heat, redness, instability, or locking.  
Flexion was to 70 to 80 degrees with pain.  Passive range of 
motion had a total end point of 0 to 84 degrees.  The 
examiner also indicated that the left knee was stable, with 
no anterior or posterior drawer signs, negative varus and 
valgus laxity, and negative Lachman's and McMurray's tests.  
There were no deformities or edema, and the scar was 
described as 3cm by 0.2cm, intact and stable.  

The examiner discussed the May 2003 X-ray findings of a 
normal left knee and a June 2005 MRI, which indicated 
degenerative joint disease in the left knee, with 
degenerative changes at the menisci, with neither meniscus 
torn.  The diagnosis was degenerative joint disease of the 
bilateral knees and degenerative disc disease of the medial 
menisci bilaterally, without tears.    

The medical evidence does not demonstrate that the veteran's 
left knee disability warrants an evaluation in excess of 10 
percent.  In this regard, the evidence demonstrates no 
ankylosis, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage with frequent episodes of 
"locking" pain and effusion into the joint, or malunion or 
nonunion of the tibia and fibula.  Thus, a higher evaluation 
under any of the diagnostic codes evaluating these 
disabilities is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5262.  

A higher evaluation is also not warranted based on limitation 
of motion as an evaluation in excess of 10 percent requires 
flexion limited to at least 30 degrees and extension limited 
to at least 15 degrees.  The most recent VA examination 
measured range of motion from 0 to 84 degrees.  Thus, a 
higher evaluation under the diagnostic codes evaluating 
limitation of motion is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

In terms of functional impairment, the most recent VA 
examiner specifically indicated that the range of motion was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  Thus, despite earlier 
findings of weakness and fatigability in the left knee, an 
evaluation in excess of 10 percent on the basis of the DeLuca 
factors is not warranted.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994); 38 C.F.R. §§ 4.40, 4.45.  

The Board notes parenthetically that the provisions of 
38 C.F.R. §§ 4.40, 4.45 are not applicable to evaluations on 
the basis of Diagnostic Code 5257, because that code is not 
based on limitation of motion.  Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).

Despite June 2005 MRI findings of degenerative changes in the 
left knee, the May 2003 X-ray indicated no osteoarthritic 
changes in the left knee and there has been no more recent X-
ray evidence demonstrating arthritis in the left knee.  
Diagnostic Code 5003 evaluates degenerative arthritis 
established by X-ray findings.  In the absence of X-ray 
evidence of degenerative arthritis, this diagnostic code is 
not for application and a higher evaluation on the basis of 
degenerative joint disease in the left knee is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Further, as discussed regarding the right knee, the 10 
percent evaluation under Diagnostic Code 5258 contemplates 
all symptoms of the left knee disability, including painful 
motion as would result from arthritis.  Thus, as the veteran 
is being compensated for this aspect of her disability, 
separate evaluation is not in order.  38 C.F.R. § 4.14.  

The Board has also considered whether the veteran is entitled 
to a separate evaluation for a left knee scar.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, as the scar has been 
described as intact and stable, and has not been found to 
exceed 144 square inches, or to be deep or cause limited 
motion and exceed 6 square inches, a separate compensable 
evaluation is not warranted.  38 C.F.R. § 4.118.  

The record does not reflect that the veteran's left knee 
disability has required any, let alone frequent, periods of 
hospitalization since the grant of service connection, and, 
as she has maintained employment, marked interference with 
employment has not been alleged or shown.  Therefore, 
referral for extraschedular consideration is not warranted.  
38 C.F.R. § 3.321.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for a 
schedular rating in excess of 10 percent for the left knee 
disability.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


VII.  Costochondritis

Service medical records reveal that in November 1991 the 
veteran presented with anterior chest pains which were worse 
with exercise or heavy breathing.  She underwent a 
laparoscopic cholecystectomy with resection of the xiphoid 
process, after which she was diagnosed with costochondritis.  
A January 1993 rating decision initially granted service 
connection for costochondritis.  The veteran subsequently 
appealed a September 2003 denial of an increased evaluation 
of this disability.  

The veteran's costochondritis is evaluated pursuant to the 
criteria for muscle injury.  Muscle Group damage is 
categorized as slight, moderate, moderately severe, and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56.  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2005). 

According to 38 C.F.R. § 4.56, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the Muscle Group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(a), (b), (c).  
Under Diagnostic Codes (Codes) 5301 through 5323, 38 C.F.R. § 
4.56(d) requires that disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.

The veteran's service-connected costochondritis is 
analogously evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5319, rating disabilities of Muscle Group 
XIX, which includes the muscles of the abdominal wall.  

A noncompensable evaluation is warranted for slight 
disability while moderate disability warrants a 10 percent 
evaluation, moderately severe disability warrants a 30 
percent evaluation, and severe disability warrants a 50 
percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5319.  

At the May 2003 VA examination, the veteran described a 
ripping, burning pain in the distal left aspect of the 
costochondral joints when coughing, sneezing, or blowing her 
nose.  She reported treating the condition with nonsteroidals 
to help the pain, but that it had not changed over the past 
few years.  

On examination, there was some reproducible tenderness to 
palpation over the distal costochondral joint on the left 
side.  The diagnosis was chronic costochondritis.  

VA outpatient treatment reports from February 2003 to October 
2005 include a July 2004 record which indicates that the 
veteran's costochondritis only produced pain with coughing or 
sneezing.  A July 2005 treatment report described the 
costochondritis as chronic and stable.  The veteran stated 
that she had adapted and did not require further 
intervention.  

The history does not correspond to that contemplated in 
38 C.F.R. § 4.56 for an evaluation in excess of slight; nor 
have any of the cardinal signs of muscle injury been 
reported.  The veteran's costochondritis does not meet the 
criteria for a compensable evaluation under 38 C.F.R. § 4.56.

The Board recognizes that the VA outpatient treatment records 
referred to above were submitted after the most recent SOC 
which addressed the issue of an increased evaluation for 
costochondritis.  VA regulations require that a supplemental 
SOC (SSOC) be furnished to the appellant if, after the last 
SOC or SSOC was issued, additional pertinent evidence is 
received.  38 C.F.R. § 19.31.  The failure to issue an SSOC 
following receipt of these treatment records is not 
prejudicial in this case as these records demonstrate that 
costochondritis is chronic and produces pain on coughing and 
sneezing, characteristics which were previously considered in 
the January 2004 SOC.  

There are no contemporaneous service records discussing an 
open comminuted fracture with muscle or tendon damage to the 
chest or abdominal wall, nor is there evidence of a through 
and through injury with muscle damage.  Therefore, a higher 
evaluation on these bases is not warranted.  38 C.F.R. 
§ 4.56(a), (b).  

Further, the evidence of record does not demonstrate that the 
veteran's costochondritis is any more than slight.  In this 
regard, although she had described pain as ripping and 
burning, this pain was limited to moments of coughing, 
sneezing, and blowing her nose, rather than being constant.  

In addition, the May 2003 VA examiner only described "some" 
reproducible tenderness on palpation of the costochondral 
joint.  Therefore, moderate injury has not been shown and a 
compensable evaluation for costochondritis must be denied.  
38 C.F.R. § 4.73, Diagnostic Code 5319.    

The record does not reflect that costochondritis has required 
any, let alone frequent, periods of hospitalization since 
service, and, as the veteran has maintained employment, 
marked interference with employment has not been shown.  
Therefore, referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for a 
compensable evaluation for costochondritis.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  







						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a low back condition is 
denied.  

Entitlement to service connection for pulmonary hypertension 
as secondary to service connected lupus erythematosus is 
granted.  

An initial evaluation of 70 percent is granted for 
depression, effective March 10, 2003.  

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability is denied.  

Entitlement to an increased evaluation for costochondritis, 
currently evaluated as noncompensable, is denied.  


REMAND

The veteran's Form DD 214 reflects that she had service in 
the Southwest Theater of Operations during the Persian Gulf 
War.  Service connection may be established for a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317(a)(1) (2005).  There is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.  

The veteran has asserted that her respiratory condition is 
the result of her Persian Gulf service and VA outpatient 
treatment records from January 2001 to May 2002 and October 
2004 to October 2005 include the veteran's report that she 
was exposed to burning oil fields in Kuwait.  These 
outpatient treatment reports include multiple respiratory 
complaints, including shortness of breath, dyspnea, coughing, 
and wheezing.  No clinical diagnosis for the respiratory 
condition has been rendered, rather, outpatient treatment 
records include impressions of cough, productive of unknown 
etiology, with normal PFTs and chest X-rays, and probable 
reactive airway disease, although undocumented.  While not 
attributed to a clinical diagnosis, there is no opinion as to 
whether or not the veteran's respiratory symptoms are 
attributable to an undiagnosed illness.  

The claim for service connection must also be considered on a 
direct basis, i.e., it must also be determined if the 
veteran's respiratory condition may be directly related to 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  
An April 2002 VA outpatient treatment report includes the 
veteran's statement that she began experiencing respiratory 
problems during Desert Storm, and that these problems had 
worsened since that time.  This statement is an assertion of 
continuity of symptomatology and serves to trigger VA's 
obligation to afford the veteran an examination to obtain an 
opinion as to etiology of the respiratory condition.  Duenas 
v. Principi, 18 Vet. App. 512 (2004).  

In regard to the claim for an increased initial evaluation 
for the gastrointestinal disability, the January 2005 Board 
remand instructed that the veteran should be afforded a 
gastrointestinal examination to determine the severity of the 
disability.  The examiner was asked to specifically comment 
on the presence or absence of constipation, diarrhea, 
abdominal distress, and pain, as well as other disturbances 
in bowel function.  The examiner was further instructed to 
describe any impairment of health due to the disability as 
severe, moderate, mild, or less than mild.  

At VA examination for lupus in January 2005 the veteran 
reported a history of chronic diarrhea since the Gulf War, 
along with daily gas pain, distention, bloating, and nausea.  
She reported no constipation, vomiting, melena, hematemesis, 
or relief from treatment.  The diagnosis included chronic 
diarrhea, and the examiner noted that the condition sounded 
like irritable bowel syndrome.  The examiner did not describe 
any impairment of health as severe, moderate, mild, or less 
than mild.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  
The January 2005 VA examiner failed to describe the veteran's 
gastrointestinal disability as instructed.  Further, an 
October 2005 record of VA treatment, includes the veteran's 
description of worsening diarrhea.  The veteran is entitled 
to a new VA examination where there is evidence (including 
her statements) that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).
Therefore, a new VA examination to assess the severity of the 
veteran's gastrointestinal disability is required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the etiology of 
any respiratory disorder.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should state whether or not 
the veteran has any respiratory 
symptomatology that cannot be attributed 
to any known clinical diagnosis and 
describe the severity of such 
symptomatology.  

If the respiratory symptomatology is 
attributed to a known clinical diagnosis, 
the examiner should opine whether it is 
at least as likely as not (a 50 percent 
probability or more) that any currently 
disability had its onset in service or is 
otherwise the result of service, to 
include exposure to oil fires.  The 
examiner should provide rationales for 
all opinions given.  

2.  Schedule the veteran for a 
gastrointestinal examination to determine 
the severity of her gastrointestinal 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should specifically comment 
on the presence or absence of 
constipation, diarrhea, abdominal 
distress, and pain, as well as other 
disturbances in bowel function associated 
with the gastrointestinal disability.  
The examiner should describe any 
impairment of health due to this 
disability as severe, moderate, or mild.  
These findings are required to evaluate 
the veteran's disability under the 
schedular criteria.  

3.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


